      Case 3:19-cv-00127-DPJ-FKB Document 169 Filed 10/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


BETTY HILL, INDIVIDUALLY AND ON BEHALF                                     PLAINTIFFS
ALL HEIRS-AT-LAW AND WRONGFUL DEATH
BENEFICIARIES OF HARVEY HILL, DECEASED
AND THE ESTATE OF HARVEY HILL

VERSUS                                      CIVIL ACTION NO.: 3:19-CV-127-DPJ-FKB

MADISON COUNTY, et al.                                                  DEFENDANTS


                               VOLUNTARY DISMISSAL

       THIS CAUSE is before the Court on the request of the Plaintiffs for voluntary

dismissal of certain Defendants pursuant to Federal Rule of Civil Procedure 41(a)(2).

Plaintiff requests dismissal of Dr. Johnny Bates, Alise White, LPN, and Coretta Carter-

Strong, RN. The Court, being fully informed in the premises, finds that these Defendants

shall be dismissed from this cause. IT IS HEREBY

       ORDERED AND ADJUDGED that Dr. Johnny Bates, Alise White, LPN, and

Coretta Carter-Strong, RN are dismissed from this cause, with each party responsible

for his/her own costs and fees.

       SO ORDERED AND ADJUDGED this the 14th day of October, 2020.

                                         s/ Daniel P. Jordan III
                                         CHIEF UNITED STATES DISTRICT JUDGE




Approved:
s/Carlos E. Moore
Attorney for Plaintiffs

s/Lynda C. Carter
Attorney for Dr. Johnny Bates,
Alisa White, Coretta Carter-Strong
